F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                          January 2, 2007
                                  TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                          Clerk of Court

 D O N A LD JO H N SO N ,
                Petitioner–Appellant,                       No. 06-6171
 v.                                                 (D.C. No. 05-CV-1424-C)
 GLYNN BOOHER, W arden                                      (W .D. Okla.)
                Respondent–Appellee.



                                        OR DER *


Before KELLY, M cKA Y, and LUCERO, Circuit Judges.




      After examining Petitioner’s brief 1 and the appellate record, this panel has

determined unanimously to honor Petitioner’s request for a decision on the briefs

without oral argument. See Fed. R. App. P. 34(f). The case is therefore ordered

submitted without oral argument.

      Petitioner brings this pro se § 2241 appeal challenging his loss of earned

credits on the basis of denial of due process rights under the Fourteenth




      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 (eff. Dec. 1, 2006) and 10th
Cir. R. 32.1 (eff. Jan. 1, 2007).
      1
          Respondent did not file a brief in this appeal.
Amendment. 2 Petitioner argues that the prison disciplinary proceeding for

possession of contraband (a syringe) failed to consider potentially exculpatory

statements and violated the “some evidence” standard set by Superintendent v.

Hill, 472 U.S. 445, 454 (1985).

      Petitioner must obtain a certificate of appealability in order to challenge the

district court’s denial of his habeas petition. See Montez v. M cKinna, 208 F.3d

862, 867 (10th Cir. 2000). To obtain a certificate of appealability, Petitioner

must make a “substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2) (2000). In order to meet this burden, Petitioner must

demonstrate “that reasonable jurists could debate w hether (or, for that matter,

agree that) the petition should have been resolved in a different manner or that the

issues presented were adequate to deserve encouragement to proceed further.”

Slack v. M cDaniel, 529 U.S. 473, 484 (2000) (quotation omitted).

      After carefully reviewing Petitioner’s brief, the m agistrate judge’s

comprehensive and well-reasoned report and recommendation, the district court’s

disposition, and the record on appeal, we find nothing that meets our standard for

the grant of a certificate of appealability. For substantially the reasons set forth

by the magistrate judge’s report and recommendation and by the district court’s




      2
        W e note that the district court correctly converted Petitioner’s action from
§ 2254 to § 2241. See M cIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 812 (10th
Cir. 1997) (“[A] § 2241 action challenging prison disciplinary proceedings . . . is
challenging an action affecting the fact or duration of the petitioner’s custody.”)
orders, we D EN Y Petitioner’s request for a certificate of appealability and

DISM ISS the appeal. The petition to proceed in forma pauperis also is DENIED

for substantially the reasons provided by the district court.


                                              Entered for the Court



                                              M onroe G. M cKay
                                              Circuit Judge